ORDER
MILLER, Judge.
Having considered Petitioners’ Petition for Writ of Mandamus, Respondents’ Motion to Dismiss said petition, and Petitioners’ Reply; also, Memorandum by the Commissioner of Patents and Trademarks and Petitioners’ Reply thereto—
The court finds that it has jurisdiction to consider the petition. Duffy v. Tegtmeyer, 489 F.2d 745 (Cust. & Pat.App.1974).
The court concludes that petitioners have not shown that the action of the board complained of constituted an abuse of discretion. Nor has it been shown that, in the event of an award of priority adverse to petitioners, petitioners will not have an adequate appellate remedy. Moreover, the fact that petitioners may be put to further time and expense is not a sufficient basis for granting the petition. Weil v. Dann, 503 F.2d 562 (Cust. & Pat.App.1974).
IT IS, THEREFORE, ORDERED that the petition be denied. Accordingly, the motion to dismiss is moot.